FILED
                            NOT FOR PUBLICATION                               MAR 09 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-30203

               Plaintiff - Appellee,              D.C. No. 1:10-cr-00267-BLW

  v.
                                                  MEMORANDUM *
MELODY C. REDONDO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Melody C. Redondo appeals from the restitution order imposed following

her guilty-plea conviction for making a false statement to a financial institution, in

violation of 18 U.S.C. § 1014. We have jurisdiction under 28 U.S.C. § 1291, and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Redondo contends that the evidence was insufficient to support the amount

of restitution ordered because the district court failed to resolve a factual dispute at

sentencing and failed to justify its restitution calculation. Redondo did not object

to the amount of restitution before the district court. To the extent the district court

failed to resolve a factual dispute, the error was neither plain, nor did it affect

Redondo’s substantial rights. See United States v. Zink, 107 F.3d 716, 718 (9th

Cir. 1997). Furthermore, there was sufficient evidence and justification to support

the amount of restitution ordered. See id. at 719-20.

      AFFIRMED.




                                            2                                         11-30203